Order entered December 22, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00036-CV

              SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                 JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                              V.

 EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
    OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-13053

                                          ORDER
       In an order dated November 17, 2015, the Court ordered appellants to provide this Court,

by December 2, 2015, with the name, State Bar number, address, and telephone number of new

counsel. We cautioned appellants that failure to do so would result in dismissal of appellants

Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties to this appeal. See TEX. R. CIV.

P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per

curiam) (corporate appellants may only appear through counsel).      On December 17, 2015,

appellants filed a motion for an extension of time to file a brief. In the motion, appellants

explain that they will be proceeding pro se. Accordingly, on the Court’s own motion, we

DISMISS Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties to this appeal.
       We GRANT the motion for an extension of time to file a brief TO THE EXTENT that

we ORDER John C. Golfis and Julie Nguyen, the remaining appellants, to file their briefs by

JANUARY 4, 2016. If either appellant fails to file a brief by January 4, 2016, his or her appeal

will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE